Name: Council Decision 2014/72/CFSP of 10Ã February 2014 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision 2013/395/CFSP
 Type: Decision
 Subject Matter: international affairs;  politics and public safety;  social affairs
 Date Published: 2014-02-11

 11.2.2014 EN Official Journal of the European Union L 40/56 COUNCIL DECISION 2014/72/CFSP of 10 February 2014 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision 2013/395/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 December 2001, the Council adopted Common Position 2001/931/CFSP (1). (2) On 25 July 2013, the Council adopted Decision 2013/395/CFSP (2) updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP. (3) In accordance with Article 1(6) of Common Position 2001/931/CFSP, it is necessary to review at regular intervals the names of persons, groups and entities in the list to ensure that there are grounds for keeping them therein. (4) This Decision sets out the result of the review that the Council has carried out in respect of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply. (5) The Council has determined that there are no longer grounds for keeping a certain group in the list of persons, groups and entities to which Article 2, 3 and 4 of Common Position 2001/931/CFSP apply. (6) The Council has concluded that the persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply have been involved in terrorist acts within the meaning of Article 1(2) and (3) of that Common Position, that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should continue to be subject to the specific restrictive measures provided for therein. (7) The list of the persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply should be updated accordingly, and Decision 2013/395/CFSP should be repealed, HAS ADOPTED THIS DECISION: Article 1 The list of persons, groups and entities to which Articles 2, 3 and 4 of Common Position 2001/931/CFSP apply is set out in the Annex to this Decision. Article 2 Decision 2013/395/CFSP is hereby repealed. Article 3 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 10 February 2014. For the Council The President C. ASHTON (1) Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (OJ L 344, 28.12.2001, p. 93). (2) Council Decision 2013/395/CFSP of 25 July 2013 updating and amending the list of persons, groups and entities subject to Articles 2, 3 and 4 of Common Position 2001/931/CFSP on the application of specific measures to combat terrorism, and repealing Decision 2012/765/CFSP (OJ L 201, 26.7.2013, p. 57). ANNEX List of persons, groups and entities referred to in Article 1 1. PERSONS 1. ABDOLLAHI Hamed (a.k.a. Mustafa Abdullahi), born August 11, 1960 in Iran. Passport No: D9004878. 2. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia. 3. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia. 4. ARBABSIAR Manssor (a.k.a. Mansour Arbabsiar), born March 6 or 15, 1955 in Iran. Iranian and US national. Passport No: C2002515 (Iran); passport No: 477845448 (USA). National ID No: 07442833, expiry date 15 March 2016 (USA driving licence). 5. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands)  member of the Hofstadgroep. 6. FAHAS, Sofiane Yacine, born 10.9.1971 in Algiers (Algeria)  member of al-Takfir and al-Hijra. 7. IZZ-AL-DIN, Hasan (a.k.a. GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon. 8. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan. Passport No: 488555. 9. SHAHLAI Abdul Reza (a.k.a. Abdol Reza Shalai, a.k.a. Abd-al Reza Shalai, a.k.a. Abdorreza Shahlai, a.k.a. Abdolreza Shahlai, a.k.a. Abdul-Reza Shahlaee, a.k.a.Hajj Yusef, a.k.a. Haji Yusif, a.k.a.Hajji Yasir, a.k.a.Hajji Yusif, a.k.a.Yusuf Abu-al-Karkh), born circa 1957 in Iran. Addresses: (1) Kermanshah, Iran, (2) Mehran Military Base, Ilam Province, Iran. 10. SHAKURI Ali Gholam, born circa 1965 in Tehran, Iran. 11. SOLEIMANI Qasem (a.k.a. Ghasem Soleymani, a.k.a. Qasmi Sulayman, a.k.a. Qasem Soleymani, a.k.a. Qasem Solaimani, a.k.a. Qasem Salimani, a.k.a. Qasem Solemani, a.k.a. Qasem Sulaimani, a.k.a. Qasem Sulemani), born March 11, 1957 in Iran. Iranian national. Passport No: 008827 (Iran Diplomatic), issued 1999. Title: Major General. 2. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims). 2. Al-Aqsa Martyrs Brigade. 3. Al-Aqsa e.V.. 4. Al-Takfir and Al-Hijra. 5. Babbar Khalsa. 6. Communist Party of the Philippines, including New Peoples Army  NPA, Philippines. 7. Gamaa al-Islamiyya (a.k.a. Al-Gamaa al-Islamiyya) (Islamic Group  IG). 8. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front). 9. Hamas, including Hamas-Izz al-Din al-Qassem. 10. Hizballah Military Wing (a.k.a. Hezbollah Military Wing, a.k.a. Hizbullah Military Wing, a.k.a. Hizbollah Military Wing, a.k.a. Hezballah Military Wing, a.k.a. Hisbollah Military Wing, a.k.a. Hizbullah Military Wing, a.k.a. Hizb Allah Military Wing, a.k.a. Jihad Council (and all units reporting to it, including the External Security Organisation)). 11. Hizbul Mujahideen  HM. 12. Hofstadgroep. 13. Holy Land Foundation for Relief and Development. 14. International Sikh Youth Federation  ISYF. 15. Khalistan Zindabad Force  KZF. 16. Kurdistan Workers Party  PKK, (a.k.a. KADEK, a.k.a. KONGRA-GEL). 17. Liberation Tigers of Tamil Eelam  LTTE. 18. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army). 19. Palestinian Islamic Jihad  PIJ. 20. Popular Front for the Liberation of Palestine  PFLP. 21. Popular Front for the Liberation of Palestine  General Command (a.k.a. PFLP  General Command). 22. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia). 23. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary Peoples Liberation Army/Front/Party). 24. Sendero Luminoso  SL (Shining Path). 25. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks).